Walton, J.
Freeman Allen was the owner of a farm of ancient *21and well defined boundaries. He undertook to convey it to the plaintiff. He first described it as his “ homestead farm.” He then undertook to give a further description of it by naming the several parcels or portions of lots of which it was composed. One of them is described as “ twelve and a half acres out of a lot numbered eight in the first range.” This portion of the farm in fact contained twenty-five acres. The question is whether this mistake left half of this parcel unconveyed. We think not. We think it falls within the principle, “falsa demonstratio non nocet,” — a mere false description in one particular, where enough remains to make it reasonably certain what premises were intended to be conveyed, will not defeat the conveyance. No one can read the description in this deed and doubt that it was the intention of the parties that the whole farm should pass.

Judgment for plaintiff.

Appleton, C. J., Dickerson, Barrows, Yirgin and Peters, JJ., concurred.